                                                                                        FILED
                                                                               2019 Jan-15 AM 09:11
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


MELANIE DEMPSEY ADAMS,                   }
                                         }
      Plaintiff,                         }
                                         }
v.                                       }   Case No.: 4:17-cv-01102-MHH
                                         }
NANCY BERRYHILL,                         }
Acting Commissioner of the               }
Social Security Administration,          }
                                         }
      Defendant.                         }


                           MEMORANDUM OPINION

      Pursuant to 42 U.S.C. § 405(g), plaintiff Melanie Dempsey Adams seeks

judicial review of a final adverse decision of the Commissioner of Social Security.

The Commissioner denied Ms. Adams’s claim for a period of disability and

disability insurance benefits.    After careful review, the Court affirms the

Commissioner’s decision.

I.    PROCEDURAL HISTORY

      In June of 2014, Ms. Adams applied for a period of disability and disability

insurance benefits. (Doc. 6-3, p. 20; Doc. 6-6, p. 2). Ms. Adams alleges her

disability began on September 17, 2013. (Doc. 6-6, p. 2). The Commissioner
denied Ms. Adams’s claim on August 7, 2014. (Doc. 6-3, p. 20; Doc. 6-4, pp. 30-

31).

       Ms. Adams requested a hearing before an Administrative Law Judge (ALJ).

(Doc. 6-5, p. 16). The hearing took place on May 12, 2016. (Doc. 6-3, p. 42). The

ALJ issued an unfavorable decision on July 13, 2016. (Doc. 6-3, p. 17). On May

12, 2017, the Appeals Council declined Ms. Adams’s request for review (Doc. 6-3,

p. 2), making the Commissioner’s decision final for this Court’s judicial review.

See 42 U.S.C. § 405(g).

II.    STANDARD OF REVIEW

       The scope of review in this matter is limited. “When, as in this case, the

ALJ denies benefits and the Appeals Council denies review,” the Court “review[s]

the ALJ’s ‘factual findings with deference’ and [his] ‘legal conclusions with close

scrutiny.’” Riggs v. Comm’r of Soc. Sec., 522 Fed. Appx. 509, 510-11 (11th Cir.

2013) (quoting Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)).

       The Court must determine whether there is substantial evidence in the record

to support the ALJ’s factual findings.       “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1158 (11th Cir. 2004). In evaluating the administrative record, the Court

may not “decide the facts anew, reweigh the evidence,” or substitute its judgment


                                         2
for that of the ALJ. Winschel v. Comm’r of Soc. Sec. Admin., 631 F.3d 1176, 1178

(11th Cir. 2011) (internal quotations and citation omitted). If substantial evidence

supports the ALJ’s factual findings, then the Court “must affirm even if the

evidence preponderates against the Commissioner’s findings.”             Costigan v.

Comm’r, Soc. Sec. Admin., 603 Fed. Appx. 783, 786 (11th Cir. 2015) (citing

Crawford, 363 F.3d at 1158).

       With respect to the ALJ’s legal conclusions, the Court must determine

whether the ALJ applied the correct legal standards. If the Court finds an error in

the ALJ’s application of the law, or if the Court finds that the ALJ failed to provide

sufficient reasoning to demonstrate that the ALJ conducted a proper legal analysis,

then the Court must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d

1143, 1145-46 (11th Cir. 1991).

III.   SUMMARY OF THE ALJ’S DECISION

       To determine whether a claimant has proven disability, an ALJ follows a

five-step sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
                                          3
Winschel, 631 F.3d at 1178.

      In this case, the ALJ found that Ms. Adams has not engaged in substantial

gainful activity since September 17, 2013, the alleged onset date. (Doc. 6-3, p.

22). The ALJ determined that Ms. Adams suffers from the following severe

impairments: obsessive compulsive disorder (OCD); attention-deficit hyperactivity

disorder (ADHD); major depressive disorder, recurrent, moderate with anxiety;

and status-post right knee total arthroplasty.     (Doc. 6-3, p. 23).     The ALJ

determined that Ms. Adams suffers from the following non-severe impairments:

diabetes mellitus, hypertension, and gastroesophageal reflux disease (GERD).

(Doc. 6-3, p. 23). Based on a review of the medical evidence, the ALJ concluded

that Ms. Adams does not have an impairment or a combination of impairments that

meets or medically equals the severity of any of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Doc. 6-3, p. 25).

      In light of Ms. Adams’s impairments, the ALJ evaluated her residual

functional capacity. The ALJ determined that through her date last insured, Ms.

Adams had the RFC to perform:

      medium work as defined in 20 CFR 404.1567(c) with additional
      limitations. Specifically, the claimant was able to frequently use right
      foot controls and frequently climb ramps and stairs but never climb
      ladders or scaffolds. The claimant could have frequently stooped but
      c[ould] only occasionally crouched, kneeled and crawled. The
      claimant should never have been exposed to unprotected heights,
      dangerous machinery, dangerous tools, hazardous processes or
      operated commercial motor vehicles. The undersigned further finds
                                         4
      that the claimant could have done routine and repetitive tasks and she
      would have been limited to making simple work-related decisions.
      She would have been able to accept constructive non-confrontational
      criticism, could work[] in small group settings and have been able to
      accept changes in the work place setting if introduced gradually and
      infrequently. The claimant would have been unable to perform
      assembly line work with production rate pace but could have
      performed other goal-oriented work. In addition to normal workday
      breaks, she would have been off-task 5 percent of an 8-hour workday
      (non-consecutive minutes).
(Doc. 6-3, p. 28).

      Based on this RFC, the ALJ concluded that through the date last insured,

Ms. Adams could not perform her past relevant work as an English teacher, a

driver’s education instructor, or a recruiter.    (Doc. 6-3, p. 34).   Relying on

testimony from a vocational expert, the ALJ found that other jobs existed in the

national economy that Ms. Adams could have performed, including auto detailer,

bagger, and hospital cleaner.     (Doc. 6-3, pp. 35-36).     Accordingly, the ALJ

determined that Ms. Adams was not under a disability within the meaning of the

Social Security Act at any time from September 17, 2013, the alleged onset date,

through June 30, 2014, the date last insured. (Doc. 6-3, p. 36).

IV.   ANALYSIS

      Ms. Adams appeals the ALJ’s decision for two reasons.            Ms. Adams

maintains that the ALJ improperly evaluated her credibility under the Eleventh

Circuit pain standard, and Ms. Adams challenges the ALJ’s evaluation of the

medical opinion evidence pertaining to her mental functioning. After considering

                                          5
the parties’ arguments and examining the record, the Court finds that substantial

evidence in the record supports the ALJ’s decision.

      A.     Substantial evidence supports the ALJ’s credibility finding.

      The ALJ’s credibility determination is based on substantial evidence. The

Eleventh Circuit pain standard “applies when a disability claimant attempts to

establish disability through his own testimony of pain or other subjective

symptoms.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). To establish

disability based on testimony regarding pain and other symptoms, a claimant “must

satisfy two parts of a three-part test showing: (1) evidence of an underlying

medical condition; and (2) either (a) objective medical evidence confirming the

severity of the alleged pain; or (b) that the objectively determined medical

condition can reasonably be expected to give rise to the claimed pain.” Wilson v.

Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citing Holt v. Sullivan, 921 F.2d

1221, 1223 (11th Cir. 1991)). A claimant’s testimony coupled with evidence that

meets this standard “is itself sufficient to support a finding of disability.” Holt v.

Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991) (citing Hale v Bowen, 831 F.2d

1007, 1011 (11th Cir. 1987)).       If the ALJ discredits a claimant’s subjective

testimony, then the ALJ “must articulate explicit and adequate reasons for doing

so.” Wilson, 284 F.3d at 1225.




                                          6
      Social   Security     Regulation   16-3p     governs   an   ALJ’s   credibility

determination. That regulation provides:

      [W]e recognize that some individuals may experience symptoms
      differently and may be limited by symptoms to a greater or lesser
      extent than other individuals with the same medical impairments, the
      same objective medical evidence, and the same non-medical evidence.
      In considering the intensity, persistence, and limiting effects of an
      individual’s symptoms, we examine the entire case record, including
      the objective medical evidence; an individual’s statements about the
      intensity, persistence, and limiting effects of symptoms; statements
      and other information provided by medical sources and other persons;
      and any other relevant evidence in the individual’s case record.
SSR 16-3p, 2016 WL 1119029, at *4.               Additionally, “[w]hen evaluating a

claimant’s subjective symptoms,” an ALJ must consider the following factors:

      (i) the claimant's ‘daily activities; (ii) the location, duration,
      frequency, and intensity of the [claimant's] pain or other symptoms;
      (iii) [p]recipitating and aggravating factors; (iv) the type, dosage,
      effectiveness, and side effects of any medication the [claimant took]
      to alleviate pain or other symptoms; (v) treatment, other than
      medication, [the claimant] received for relief . . . of pain or other
      symptoms; and (vi) any measures the claimant personally used to
      relieve pain or other symptoms.’

Leiter v. Comm'r of SSA, 377 Fed. Appx. 944, 947 (11th Cir. 2010) (quoting 20

C.F.R. § 404.1529(c)(3)).

      Ms. Adams testified that she cannot “get anywhere on time” due to her

OCD. (Doc. 6-4, p. 20; Doc. 6-7, p. 54). Ms. Adams stated that she feels

compelled to do certain things before leaving the house each day. (Doc. 6-3, p. 55;

Doc. 6-4, p. 20). Specifically, Ms. Adams picks at the “sores” on her face every


                                           7
day for approximately 30 minutes to three hours. (Doc. 6-7, p. 57). Ms. Adams

also uses tweezers to “dig” at hairs “embedded” in her face. (Doc. 6-3, p. 64). As

a result, Ms. Adams has continual, painful sores on her face that will not heal.

(Doc. 6-7, p. 57). Ms. Adams characterizes her actions as a form of “self-harm.”

(Doc. 6-3, p. 65). Although she realizes her behavior is irrational, Ms. Adams is

unable to control this compulsion and sometimes stays awake until four o’clock in

the morning picking at her face. (Doc. 6-11, p. 66). Additionally, the open sores

on Ms. Adams’s face sometimes become infected and make her embarrassed to go

out in public. (Doc. 6-3, p. 55).

      Ms. Adams indicated in her functional report that she has received “[m]any

speeding tickets” due to her “time problems.” (Doc. 6-7, p. 62). Ms. Adams also

reported that her inability to arrive on time resulted in her being fired from two

substitute teaching jobs. (Doc. 6-7, p. 62). Although Ms. Adams occasionally

attends church, “[i]t’s usually almost over before she can get there.” (Doc. 6-7, p.

51). According to Ms. Adams’s attorney, her conditions caused her to be late to

her administrative hearing. (Doc. 6-3, p. 46).

      Ms. Adams’s sister wrote that Ms. Adams “becomes very stressed and even

breaks down in tears at times because of her inability to leave on time . . . .” (Doc.

6-7, p. 54).    Ms. Adams’s condition causes her to procrastinate completing

necessary tasks like paying bills. (Doc. 6-7, p. 60). The Commissioner denied Ms.


                                          8
Adams’s initial application for disability because she “failed to return her forms in

a timely manner.” (Doc. 6-4, p. 12). Ms. Adams testified that she has a hard time

starting or completing tasks due to her “lack of concentration and procrastination.”

(Doc. 6-7, p. 61).

      The ALJ concluded that Ms. Adams’s impairments meet the first part of the

pain standard. (Doc. 6-3, p. 32) (“[T]he undersigned finds that the claimant’s

medically determinable impairments could reasonably be expected to cause the

alleged symptoms[.]”). However, the ALJ found that Ms. Adams’s subjective

complaints were only partially credible. (Doc. 6-3, p. 32) (“[T]he claimant’s

statements concerning the intensity, persistence, and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence

in the record . . . .”). Specifically, the ALJ found that Ms. Adams’s description of

her symptoms was inconsistent with her routine mental health treatment and her

daily activities. (Doc. 6-3, pp. 32-33). The ALJ also discussed Ms. Adams’s

substitute teaching earnings within the disability period. (Doc. 6-3, pp. 22-23).

The Court examines each category of evidence in turn.

             1.      Routine and Conservative Treatment

      The ALJ found that Ms. Adams’s routine and conservative treatment

conflicted with her description of her symptoms. This is an appropriate basis for

discrediting a claimant’s subjective testimony. See Wolfe v. Chater, 86 F.3d 1072,


                                         9
1078 (11th Cir. 1996) (recognizing that a physician's conservative medical

treatment for a particular condition may negate a claim of disability).

       Most of the medical evidence in the record predates Ms. Adams’s alleged

onset date of September 17, 2013. (Doc. 6-9, pp. 5-65; Doc. 6-10, pp. 2-86; Doc.

6-11, pp. 3-18, 25-45).         October 2009 is the earliest documentation of Ms.

Adams’s struggle with OCD. (Doc. 6-10, p. 71). 1 Ms. Adams attended several

therapy sessions at Southeastern Psychiatric Management in 2010. (Doc. 6-10, pp.

68-69). Ms. Adams testified that she stopped this treatment because she owed

money to Mountain View Hospital. (Doc. 6-3, p. 62). 2

       Between 2010 and 2015, Ms. Adams’s primary care physician, Dr. Sanders,

treated Ms. Adams’s OCD, ADD, and depression with medication, prescribing

Fluvoxamine for OCD, Vyvanse for ADD, and Citalopram for depression. (Doc.

6-7, p. 78). But in records from 16 appointments between 2013 and 2015, Dr.

Sanders did not identify OCD, face picking, ADD, or depression as the basis for

Ms. Adams’s visit. (Doc. 6-11, pp. 50-57, 72-81). Instead, Dr. Sanders listed




1
 Ms. Adams states in her brief that her 2008 emergency room visit is the earliest example of her
mental health impairments. (Doc. 9, p. 8). The record shows that Ms. Adams went to the
emergency room on this occasion for hypertension rather than mental health issues. (Doc. 6-11,
p. 30).
2
   Mountain View is a psychiatric hospital. Southeastern Psychiatric Management operates
Mountain View and several outpatient clinics. See http://www.mtnviewhospital.com/about-us/
(last visited November 26, 2018).
                                              10
other conditions such as low back pain (Doc. 6-11, p. 57), sore throat (Doc. 6-11,

p. 53), and congestion. (Doc. 6-11, p. 73).

      The record indicates that most of Ms. Adams’s appointments with Dr.

Sanders were checkups or visits for medication refills. (Doc. 6-11, pp. 50-52, 56,

75, 78-79, 81). Ms. Adams did not seek hospitalization for psychiatric treatment

during the disability period; her only visit to the emergency room was for

abdominal pain in 2016. (Doc. 6-11, p. 83).

      In several medical records from the 2013 and 2015 time period, Dr. Sanders

referenced Ms. Adams’s OCD. (Doc. 6-11, pp. 51, 56, 78-79, 81). Generally, Dr.

Sanders noted the condition either under the “medical diagnosis” or “history of

present illness” sections of the records. (Doc. 6-11, pp. 51, 56, 78-79, 81). See

Crow v. Comm'r, Soc. Sec. Admin., 571 Fed. Appx. 802, 806-07 (11th Cir. 2014)

(ALJ properly cited claimant’s “infrequent treatment history, largely built around

diagnosis and prescription management” in reaching a negative credibility

assessment).

      Dr. Sanders mentions Ms. Adams’s compulsive face-picking in notes from a

March 24, 2015 appointment. (Doc. 6-11, p. 78). This isolated notation, without

more, does not substantiate the severity of Ms. Adams’s OCD during the disability

period. Cf. Castle v. Colvin, 557 Fed. Appx. 849, 853 (11th Cir. 2014) (“During




                                         11
the relevant time period between January of 2008 and March of 2009, Mr. Castle

did not once visit a physician for his alleged knee pain.”).

      The record also indicates that Ms. Adams’s ADD and depression improved

with the use of medication prescribed by Dr. Sanders. (Doc. 6-11, p. 62) (“The use

of [Vyvanse] has substantially improved her concentration and attention span ....

The patient is responding well to the use of Celexa on a daily basis.”). 3 The ALJ

could rely upon Ms. Adams’s history of routine medical treatment during the

disability period as a basis for discounting her allegations of disabling mental

impairments. See Sheldon v. Astrue, No. 07-12677, 2008 WL 624748, at *1 (11th

Cir. Mar. 10, 2008) (“A doctor’s conservative medical treatment for a particular

impairment tends to negate a claim of disability.”).

      Dr. Sanders changed Ms. Adams’s prescribed medication when she reported

that she was seeing no difference in her mental status with the prescribed

treatment. (See Doc. 6-3, p. 65) (“I really couldn’t see, see any difference [when

taking Citalopram] and [Dr. Sanders] . . . has me on Zoloft now.”); (Doc. 6-11, p.

78) (notations from March 2015 indicating that Dr. Sanders discussed whether Ms.

Adams should start taking Zoloft). This evidence suggests that Dr. Sanders would



3
   Merriam-Webster’s Medical Dictionary notes that “Citalopram is marketed under the
trademark Celexa” and is used to treat “depression and anxiety.” Citalopram, MERRIAM-
WEBSTER ONLINE MEDICAL DICTIONARY. https://www.merriam-webster.com/medical/citalopram
(last visited July 25, 2018).
                                          12
have been willing to prescribe more aggressive treatment for Ms. Adams if she had

reported a decline in her mental health status to him during the disability period.

      Dr. Sanders consistently treated Ms. Adams’s OCD with Fluvoxamine both

before (Doc. 6-11, p. 56) and after (Doc. 6-7, p. 78) her alleged disability onset

date. Cf. SSR 16-3p, 2016 WL 1119029, at *8 (“Persistent attempts to obtain relief

of symptoms, such as increasing dosages and changing medications, trying a

variety of treatments, referrals to specialists, or changing treatment sources may be

an indication that an individual’s symptoms are a source of distress and may show

that they are intense and persistent.”). Although Dr. Sanders referred Ms. Adams

to Mountain View for mental health treatment in 2009 (Doc. 6-3, p. 65; Doc. 6-10,

p. 71), Dr. Sanders did not make similar referrals following Ms. Adams’s 2013

onset date. (Doc. 6-11, pp. 50-57, 72-81).

      Ms. Adams maintains that the ALJ erred in relying on her conservative

mental health treatment because the ALJ did not consider her inability to afford

additional treatment. (Doc. 9, p. 10). An ALJ must consider evidence indicating

that a claimant cannot afford medical care before discounting credibility based

upon failure to pursue or comply with treatment. See Ellison v. Barnhart, 355 F.3d

1272, 1275 (11th Cir. 2003) (poverty may excuse noncompliance). Ms. Adams

testified that she could not continue therapy at Mountain View because she owed

money for treatment in 2010. (Doc. 6-3, p. 62).


                                          13
      Ms. Adams did not testify that her debt carried forward through the

disability period. Instead, Ms. Adams testified that she was insured through June

2014. (Doc. 6-3, p. 54). The record indicates that Ms. Adams was able to afford

medical treatment with Dr. Sanders between July 2014 and December 2015. (Doc.

6-11, pp. 50-57, 72-81). Therefore, the ALJ did not commit reversible error

because the record contains no evidence that suggests that Ms. Adams was unable

to pay for treatment during her claimed disability period.

      Therefore, substantial evidence supports the ALJ’s credibility finding based

on Ms. Adams’s treatment records. See Busby v. Colvin, No. CA 13-0120-C, 2013

WL 6158110, at *9 (S.D. Ala. Nov. 25, 2013) (finding an ALJ’s negative

credibility finding appropriate when, “[d]espite generally having access to

treatment, the claimant’s prescribed treatment has remained unchanged. There are

no records of significant adjustments in treatment or an aggressive course of

care.”).

             2.   Daily Activities

      In evaluating Ms. Adams’s credibility, the ALJ also considered Ms. Atkins’s

daily activities, specifically her “ability to care for her two minor nieces . . . .”

(Doc. 6-3, p. 33). The ALJ may consider a claimant’s daily activities when

making a credibility finding. See 20 C.F.R. §§ 404.1529(c)(3) (listing “daily

activities” as a relevant factor to consider in evaluating a claimant’s subjective


                                         14
pain testimony). When examining daily activities, an ALJ must consider the

record as a whole. See Parker v. Bowen, 793 F.2d 1177, 1180 (11th Cir. 1986)

(faulting the Appeals Council’s finding that claimant’s “daily activities . . . have

not been significantly affected” when the Appeals Council “ignored other evidence

that her daily activities have been significant affected”). The Eleventh Circuit has

recognized that “participation in everyday activities of short duration” will not

prevent a claimant from proving disability. Lewis v. Callahan, 125 F.3d 1436,

1441 (11th Cir. 1997). Instead, “[i]t is the ability to engage in gainful employment

that is the key, not whether a Plaintiff can perform chores or drive short distances.”

Early v. Astrue, 481 F. Supp. 2d 1233, 1239 (N.D. Ala. 2007); see Flynn v.

Heckler, 768 F.2d 1273, 1275 (11th Cir. 1985) (claimant who “read[s], watch[es]

television, embroider[s], attend[s] church, and drive[s] an automobile short

distances . . . . performs housework for herself and her husband, and accomplishes

other light duties in the home” still can suffer from a severe impairment).

       Ms. Adams and her husband have been raising their three great-nieces for

approximately 13 years. (Doc. 6-3, p. 48). Ms. Adams and her husband care for

the two youngest girls, ages 14 and 17, who live with them. (Doc. 6-3, pp. 48-49;

Doc. 6-7, p. 57). 4      Each morning, Ms. Adams “wakes the girls for school and


4
 Ms. Adams indicated in her disability application that her sister also lives with her and helps to
care for the girls. (Doc. 6-7, p. 57). Ms. Adams testified during the administrative hearing that
her sister no longer lives with her. (Doc. 6-3, p. 59).
                                                15
makes sure they catch the bus . . . .” (Doc. 6-7, p. 47). She also occasionally shops

for the girls’ clothes and shoes, in addition to groceries for the household. (Doc. 6-

7, p. 59). Additionally, she helps the “girls with homework and makes sure they

get baths . . . .” (Doc. 6-7, p. 54). In her administrative hearing, Ms. Adams

indicated that she “took [the 17-year-old niece] to visit with her mother in Georgia

. . . .” (Doc. 6-3, p. 49).

       Collectively, these care-giving activities undermine the credibility of Ms.

Adams’s subjective complaints of disabling conditions.          Ms. Adams’s other

reported daily activities also diminish the credibility of her allegations.       Ms.

Adams fixes simple meals for herself every day. (Doc. 6-7, p. 58). She does

laundry once weekly and cuts the grass using a riding lawnmower. (Doc. 6-7, p.

58). Although Ms. Adams is “always late” when she attends social activities (Doc.

6-7, p. 61), she attends church approximately twice each month. (Doc. 6-7, p. 60).

She reports being late with her bank payments many times as a result of her

obsessive impulse to procrastinate. (Doc. 6-7, pp. 59-60). However, she has

adapted to this limitation by making payments over the phone and internet. (Doc.

6-7, p. 59).

       Dr. Bentley considered Ms. Adams’s daily activities as part of his

consultative examination on July 17, 2014. (Doc. 6-11, pp. 63-64). After that




                                         16
visit, Dr. Bentley reported that Ms. Adams “completes her ADLs without

assistance.” (Doc. 6-11, p. 64).

       Consequently, the ALJ could rely upon daily activity evidence when

partially discounting the severity of Ms. Adams’s alleged disabling symptoms. See

Kirby v. Astrue, No. 5:12-CV- 01145-KOB, 2013 WL 5355054, at *23 (N.D. Ala.

Sept. 24, 2013) (“Considering that the claimant attends school functions, prepares

simple meals, cares for his children, drives, shops, . . . and attends church, the ALJ

found that the claimant was limited but able to perform at least some type of work

activity.”).

               3.    Part-Time Work Activities

       The ALJ discussed Ms. Adams’s part-time work in his decision (Doc. 6-3,

pp. 22-23), but did not expressly rely on it to support his pain standard

determination.      That evidence also diminishes the credibility of Ms. Adams’s

characterization of her OCD.

       Although Ms. Adams alleges that her disability began on September 17,

2013 (Doc. 6-6, p. 2), she worked as a substitute teacher with the Attalla school

system through 2014. (See Doc. 6-7, p. 30 (indicating that Ms. Adams worked the

months of September through December 2013 as well as January through March of

2014)). Ms. Adams stated in her disability application that she stopped working

entirely as a teacher on March 31, 2014, after being fired for failing to arrive on


                                          17
time. (See Doc. 6-7, pp. 40, 62). Elsewhere in her application, Ms. Adams

indicated that she still served as a substitute teacher occasionally. (See Doc. 6-7, p.

56 (stating “I have no regular work schedule and only substitute teach (now only

very rarely”) (emphasis omitted)).

      Other records suggest that Ms. Adams did not completely stop teaching after

March 31, 2014. Dr. Bentley indicated in his consultative report that Ms. Adams

worked “periodically as a substitute teacher one to two days each week.” (Doc. 6-

11, p. 63). Likewise, Dr. Robertson indicated in notes from a July 25, 2014

examination that Ms. Adams was not working because it was summer break. (See

Doc. 6-11, p. 67) (“She currently works as a substitute teacher but has been off for

the summer.”)). In her disability application, Ms. Adams stated that she stopped

working both “[b]ecause of my condition(s)” and “[b]ecause of other reasons.”

(Doc. 6-7, p. 40).

      As a substitute teacher during the 2013 and 2014 school years, Ms. Adams

worked an average of three days per month. (Doc. 6-7, p. 34). Her duties as a

substitute teacher included taking the roll, giving assignments left by the teacher,

and supervising 20-30 high school or middle school students. (Doc. 6-7, p. 67).

Although Ms. Adams’s part-time work during 2013 and 2014 does not qualify as

substantial gainful employment (Doc. 6-3, p. 22), her ability to continue teaching

following her alleged disability onset date buttresses the ALJ’s decision to discount


                                          18
her testimony concerning the severity of her disabling symptoms. See Dillard v.

Astrue, 834 F. Supp. 2d 1325, 1329 (M.D. Ala. 2011) (“[T]he record reflects work

activity after the alleged onset date. Although that work activity did not constitute

disqualifying substantial gainful activity, it does indicate that the claimant’s daily

activities have, at least at times, been somewhat greater than the claimant has

generally reported.”); Pitts v. Colvin, No. 4:11-CV-3229-LSC, 2013 WL 1282062,

at *7 (N.D. Ala. March 21, 2013) (“She also worked part-time after the alleged

onset date of disability. While this work did not rise to the level of substantial

gainful activity, it does diminish the credibility of Ms. Pitts’s allegations of

disabling side effects from medications.”) (internal citations and quotation marks

omitted).

      B.     The ALJ properly evaluated the medical opinion evidence.

      The ALJ relied upon the opinions of state agency case reviewer Dr. Sims

and consultative examiner Dr. Bentley when determining Ms. Adams’s residual

functional capacity. (Doc. 6-3, p. 32). Ms. Adams argues that the ALJ’s reliance

upon these doctors’ opinions was improper. (Doc. 9, p. 7).

      An ALJ must consider every medical opinion in the administrative record.

See 20 C.F.R. § 404.1527(c) (stating that “[r]egardless of its source, we will

evaluate every medical opinion we receive”). An “ALJ may reject the opinion of

any physician when the evidence supports a contrary conclusion.” McCloud v.


                                         19
Barnhart, 166 Fed. Appx. 410, 418 (11th Cir. 2006) (citing Bloodsworth v.

Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983)). “Absent ‘good cause,’ an ALJ is

to give the medical opinions of treating physicians ‘substantial or considerable

weight.’” Winschel, 631 F.3d at 1179 (quoting Lewis, 125 F.3d at 1440). “The

opinions of State agency medical and psychological consultants and other program

physicians and psychologists can be given weight only insofar as they are

supported by evidence in the case record, considering such factors as . . . the

consistency of the opinion with the record as a whole, including other medical

opinions . . . .” SSR 96-6p, 1996 WL 374180, at *2.5

       However, SSR 96-6p also provides that:

       [i]n appropriate circumstances, opinions from State agency medical
       and psychological consultants and other program physicians and
       psychologists may be entitled to greater weight than the opinions of
       treating or examining sources. For example, the opinion of a State
       agency medical or psychological consultant or other program
       physician or psychologist may be entitled to greater weight than a
       treating source[’]s medical opinion if the State agency medical or
       psychological consultant’s opinion is based on a review of a complete
       case record that includes a medical report from a specialist in the
       individual’s particular impairment which provides more detailed and
       comprehensive information than what was available to the
       individual’s treating source.

SSR 96-6p, 1996 WL 374180, at *3.



5
  For claims filed on or before March 27, 2017, the rules in 20 C.F.R. §  404.1527 apply. For
claims filed after March 27, 2017, the rules contained in 20 C.F.R. § 404.1520 will apply.
Because Ms. Adams applied for disability in June of 2014, 20 C.F.R. §§ 404.1527 governs here.
(Doc. 6-6, p. 2).
                                             20
      Although an opinion from Ms. Adams’s treating physician, Dr. Sanders, is

entitled to deference under 20 C.F.R. § 404.1527(c)(2) and the authorities

discussed above, the Court has not located a vocationally-based opinion within Dr.

Sanders’s treatment notes during the disability period (Doc. 6-11, pp. 50-57, 72-

81) or elsewhere within the record. Ms. Adams has not cited an opinion from Dr.

Sanders within the disability period that supports her claim.

      Without an opinion from Dr. Sanders about Ms. Adams’s ability to work

given her mental impairments, the ALJ properly relied upon other opinion

evidence. See Anderson v. Colvin, No. 5:15-cv-836-TMP, 2017 WL 2212779, at

*6 (N.D. Ala. May 19, 2017) (“The ALJ did not err in giving the non-treating

physician’s opinion partial weight where she did not have under submission any

contrary evidence from any treating physicians.”).

      The ALJ relied upon the opinions of Drs. Sims and Bentley in part because

both specialize in mental health. (See Doc. 6-4, p. 27 (indicating “Peter M. Sims,

MD – Psychiatry”)); (Doc. 6-11, p. 64 (indicating “Jack L. Bentley, Jr., Ph.D.,

LPC”)); see also 20 C.F.R. 404.1527(c)(5) (“We generally give more weight to the

medical opinion of a specialist about medical issues related to his or her area of

specialty than to the medical opinion of a source who is not a specialist.”). The

ALJ expressly made this point about Dr. Sims when assigning weight. (See Doc.

6-3, p. 32 (“Dr. Sims is a psychiatrist and, thus, this is his specialty.”)). The ALJ


                                         21
pointed out Dr. Sims’s familiarity with the Social Security Administration

disability program as another reason to credit his (Dr. Sims) findings. (Doc. 6-3, p.

32); see also SSR 96-6p, 1996 WL 374180, at *2 (“State agency medical and

psychological consultants are highly qualified physicians and psychologists who

are experts in the evaluation of the medical issues in disability claims under the

Act.”).

      The ALJ found “Dr. Sims’[s] conclusions to be especially persuasive.”

(Doc. 6-3, p. 32). Ms. Adams maintains that Dr. Sims’s opinion is due little weight

because Dr. Sims did not examine her, and his opinion is contrary to the medical

record. (Doc. 9, p. 7). Typically, an ALJ should give more weight to an opinion

from an examining physician than to an opinion from a non-examining physician.

Broughton v. Heckler, 776 F.2d 960, 962 (11th Cir. 1985). “Where, however, a

non-examining physician’s assessment does not contradict the examining

physician’s report, the ALJ does not err in relying on the non-examining

physician’s report.” Poellnitz v. Astrue, 349 Fed. Appx. 500, 502 (11th Cir. 2009)

(citing Edwards v. Sullivan, 937 F.2d 580, 584-85 (11th Cir. 1991)).

      Ms. Adams does not explain how Dr. Sims’s opinion contradicts Dr.

Bentley’s opinion or other record evidence. Dr. Sims assessed Ms. Adams’s

mental functioning in July 2014 and rated it as moderately, but not markedly,

severe. (Doc. 6-4, p. 24). In drawing that conclusion, Dr. Sims relied on Dr.


                                         22
Bentley’s report and assigned it “some weight.” (Doc. 6-4, p. 28). Dr. Sims also

indicated that no other medical source provided an opinion containing vocational

limitations for Ms. Adams greater than his findings. (Doc. 6-4, p. 30).

      The Court has reviewed Dr. Bentley’s report (Doc. 6-11, pp. 62-64) and

finds overlap with Dr. Sims’s findings.        During Dr. Bentley’s consultative

examination, Ms. Adams arrived on time, displayed intact memory, and exhibited

no limitations in her communication skills. (Doc. 6-11, p. 63). Dr. Bentley

reported “some stability in [Ms. Adams’s] psychiatric symptoms as a result of

being medicated for ADHD” and that “[t]he prognosis for her current level of

functioning is considered favorable.” (Doc. 6-11, p. 64).

      Dr. Bentley cautioned that Ms. Adams “would have a moderate to marked

limitation in her ability to sustain complex or repetitive work-related activities”

and “could be expected to perform at a diminished pace when attempting these

activities.” (Doc. 6-11, p. 64). However, Dr. Bentley also indicated that Ms.

Adams “would certainly seem capable of sustaining work-related activities of a

non-stressful nature” and “would have little difficulty communicating effectively

with co-workers and supervisors.” (Doc. 6-11, p. 64).

      Ms. Adams disputes this finding, but she relies mostly upon the description

of her mental health status in 2009 and 2010, a time frame that precedes her onset

date in 2013. (Doc. 9, pp. 8-9). Ms. Adams refers to Dr. Sanders’s treatment of


                                         23
her ADD and OCD during the disability period (Doc. 9, p. 9) but, as discussed

above, those treatment records indicate that Ms. Atkins’s mental health stabilized

during the disability period.

      Dr. Bentley’s findings support Dr. Sims’s conclusions that Ms. Adams “will

be able to carry out simple, work-related tasks” and that she does not have “marked

and severe impairment in the area of interacting with and relating to others.” (Doc.

6-4, p. 29). Because Dr. Sims’s opinion overlaps with Dr. Bentley’s, the ALJ

properly relied upon it. Poellnitz, 349 Fed. Appx. at 502 (citing Edwards, 937

F.2d at 584-85)).

      The ALJ found that Dr. Sims’s vocational assessment of Ms. Adams was

consistent with the record as a whole. (Doc. 6-3, p. 33). As discussed above, Ms.

Adams’s treatment following her alleged disability onset date consists largely of

routine office visits for medication. (Doc. 6-11, pp. 50-52, 66, 75, 78-79, 81). The

ALJ did not commit reversible error in concluding that the pattern of routine

treatment during the disability period was “[in]consistent with [Ms. Adams’s]

allegations of disabling mental impairments” and supported Dr. Sims’s assessment

of her mental residual functioning. (Doc. 6-3, p. 33); cf. also SSR 16-3p, 2016 WL

1119029, at *8 (stating that “if the frequency or extent of treatment sought by an

individual is not comparable with the degree of the individual’s subjective




                                        24
complaints . . . we may find the alleged intensity and persistence of an individual’s

symptoms are inconsistent with the overall evidence of the record”).

      The ALJ’s reasons for relying upon Dr. Sims’s opinion (as supported by Dr.

Bentley’s report) are “explicit, adequate, and supported by substantial evidence in

the record.” Wainwright v. Comm’r of Soc. Sec., No. 06-15638, 2007 WL 708971,

at *2 (11th Cir. March 9, 2007) (substantial evidence supported ALJ’s decision to

accept opinion of state agency psychologist when the ALJ stated with particularity

the reasons for doing so). Therefore, substantial evidence supports the ALJ’s

evaluation of the medical opinion evidence regarding Ms. Adams’s residual

functional capacity.

V.    CONCLUSION

      For the reasons discussed above, the Court finds that substantial evidence

supports the ALJ’s decision, and the ALJ applied proper legal standards. The

Court will not reweigh the evidence or substitute its judgment for that of the

Commissioner. Accordingly, the Court affirms the Commissioner’s decision. The

Court will enter a separate final judgment consistent with this memorandum

opinion.




                                         25
DONE this 15th day of January, 2019.



                           _________________________________
                           MADELINE HUGHES HAIKALA
                           UNITED STATES DISTRICT JUDGE




                               26
